

113 HR 7220 IH: Hudson River Climate Change Protection Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7220IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Sean Patrick Maloney of New York (for himself, Ms. Velázquez, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Corps of Engineers to include study of the impacts of sea-level rise and low-frequency precipitation events in addition to the impacts of coastal hurricanes in certain studies, and for other purposes.1.Short titleThis Act may be cited as the Hudson River Climate Change Protection Act.2.Inclusion of the study of sea-level rise and low-frequency precipitation events in certain Corps of Engineers studiesIn carrying out the examination and survey required under the Act of June 15, 1955 (Public Law 84–71; 69 Stat. 132), and the study and report required under the heading Corps of Engineers—Civil—Investigations under title II of Division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2), the Corps of Engineers shall—(1)immediately begin to include as an additional subject of such examination and study the threat of sea-level rise and low-frequency precipitation events and the impacts of sea-level rise and low-frequency precipitation events on the environment, communities, and ecosystem services; and (2)carry out such examination and study in accordance with section 1001 of the Water Resources Reform and Development Act (33 U.S.C. 2282c).